Citation Nr: 0513261	
Decision Date: 05/17/05    Archive Date: 06/01/05

DOCKET NO.  01-08 400A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a rating in excess of 10 percent for post-
operative reoccurring perianal cysts.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1988 to 
January 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which granted service connection for 
reoccurring perianal cysts, and assigned a noncompensable 
rating.  The veteran filed a timely appeal.  

The Board notes that during the pendency of the veteran's 
appeal, in August 1999, the RO granted an increased 
evaluation from noncompensable to 10 percent.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that on a claim for an original or increased rating, the 
claimant will generally be presumed to be seeking the maximum 
benefit allowed by law or regulations, and it follows that 
such a claim remains in controversy where less than the 
maximum benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  The Court further held that, where a claimant has 
filed a notice of disagreement as to a RO decision assigning 
a particular rating, a subsequent RO decision awarding a 
higher rating, but less than the maximum available benefit, 
does not abrogate the appeal.  Id. 

In September 2004, the veteran relocated to Baton Rouge, 
Louisiana; as such, the claim is now under the jurisdiction 
of the New Orleans RO.

The Board notes that the veteran has filed claims for a 
clothing allowance and a total disability rating due to 
individual unemployability based on his service-connected 
disabilities.  It does not appear from the claims file that 
action has been taken on these issues; therefore, they are 
referred to the RO for disposition.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran has appealed the initial evaluation of his 
service-connected disability of reoccurring perianal cysts.  
A review of the record reveals that the veteran has not 
undergone a VA examination since March 1998, at which time 
his original claim for service connection was being 
considered.  Although the age of the exam is not, in and of 
itself, enough to require a new examination, the veteran has 
indicated his current symptoms are worse than those depicted 
upon initial examination.  Therefore, the Board finds that a 
contemporaneous and thorough VA examination is required to 
determine the severity of the perianal cysts.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).

VA outpatient clinical records through July 2002 show that 
the veteran has had several surgeries for this disability.  
They also specify a diagnosis of fistula in ano.  Statements 
submitted by the veteran during the long course of the appeal 
indicate that he experiences problems with sphincter control 
as a result of the cysts.  Though these disabilities are 
accounted for in the rating schedule under Diagnostic Codes 
7332 and 7335, the RO has rated the veteran's disability 
analogously under Diagnostic Code 7803, for scars.  The RO is 
requested to consider whether Codes 7332 and 7335 might be 
more appropriate in this case.

The veteran has received regular treatment for his disability 
through the VA Medical Center (VAMC) in Bay Pines, Florida 
and the Fort Myers Outpatient Clinic.  It is likely that 
since his move to Louisiana in September 2004, he has 
continued to seek regular care in VA facilities.  Because the 
matter is in need of remand for the aforementioned reasons, 
the Board also requests that the RO determine whether there 
are outstanding medical records in the VA medical system, 
both in Florida and in Louisiana, to include the Baton Rouge 
VA Outpatient Clinic.  If so, these records should be 
associated with the claims file.





While the Board regrets the further delay that remand of this 
case will cause, it recognizes that due process 
considerations require such action.  Accordingly, this matter 
is remanded to the RO via the Appeals Management Center in 
Washington, D.C. for the following:

1.  The RO should obtain copies of VA 
outpatient clinical records from Bay Pines 
VAMC and Fort Myers VA Outpatient Clinic, 
dated from August 2002 to September 2004.  
The RO should also obtain copies of any VA 
outpatient clinical records from any of the 
VA medical centers and associated outpatient 
clinics in Louisiana, to include Baton Rouge 
VA Outpatient Clinic, dated from September 
2004 to present. 

2.  The veteran should be scheduled for a VA 
examination to determine the severity of his 
service-connected reoccurring perianal cysts.  
All testing deemed necessary by the examiner 
should be performed and the results reported 
in detail, to include any impairment of 
sphincter control.  The claims folder must be 
available for review by the examiner in 
conjunction with the examination and this 
fact should be acknowledged in the report.  

3.  Thereafter, the RO should readjudicate 
the issue on appeal, specifically considering 
whether a rating under Diagnostic Codes 7332 
or 7335 would be more appropriate in this 
case.  If the determination remains 
unfavorable to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of the 
case.  The veteran and his representative 
should be afforded the applicable time period 
in which to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
the veteran's claim.  The veteran need take no action unless 
otherwise notified, but he may submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




